COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF REINSTATEMENT

Appellate case name:        Mahamet Keita v. The State of Texas

Appellate case numbers:     01-20-00176-CR, 01-20-00177-CR

Trial court case number:    1595699, 1595698

Trial court:                248th District Court of Harris County

        The Court abated these two appeals and remanded them to the trial court on June 3,
2021. The abatement order directed the trial court to hold a hearing to determine whether
the certification of appellant’s right to appeal in each case was defective. If so, the order
directed the trial court to execute an amended certification of appellant’s right to appeal in
each case that complies with Texas Rule of Appellate Procedure 25.2. The district clerk
has filed a supplemental clerk’s record in each case containing an amended certification of
appellant’s right to appeal signed by the trial court stating that each appeal “is not a plea-
bargain case, and [appellant] has the right of appeal.”

       Accordingly, we reinstate these two appeals on the Court’s active docket.

       It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually      Acting for the Court


Date: August 10, 2021